[GRAPHIC] 800.355.4570 [FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] March 28, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountB 1940 Act Registration Number:811-21613 1933 Act Registration Numbers:333-118136 and 333-120600 CIK:0001299953 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountB, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) February 27, 2012 American Century Variable Portfolios, Inc. February 23, 2012 Dreyfus Investment Portfolios February 15, 2012 Dreyfus Variable Investment Fund February 14, 2012 Franklin Templeton Variable Insurance Products Trust March 1, 2012 Janus Aspen Series February 29, 2012 Legg Mason Partners Variable Equity Trust February 24, 2012 Legg Mason Partners Variable Income Trust February 27, 2012 MFS® Variable Insurance Trust March 5, 2012 Neuberger Berman Advisers Management Trust March 1, 2012 Oppenheimer Variable Account Funds February 24, 2012 Securities and Exchange Commission March 28, 2012 Page two Underlying Management Investment Company CIK Number Date(s) Filed PIMCO Variable Insurance Trust March 2, 2012 Royce Capital Fund February 27, 2012 Rydex Variable Trust March 12, 2012 SBL Fund March 12, 2012 The Universal Institutional Funds, Inc. March 12, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue * Suite 641N. * Rye Brook, New York 10573
